SEE, Justice
(concurring specially).
Seaman Timber Company, Inc. appeals from the trial court’s order dismissing the remaining damages claims of Melford O. Cleveland, the plaintiff below, as a sanction for Cleveland’s intentional noncompliance with the trial court’s order compelling certain discovery important to Seaman Timber’s defense, but allowing Cleveland to proceed with his claim for injunctive relief. See Ex parte Seaman Timber Co., 850 So.2d 246 (Ala.2002)(holding that the trial *352court’s order dismissing only Cleveland’s personal-injury claims was inadequate and remanding the case for the trial court to enter a new order). Cleveland’s willful discovery violations prejudiced Seaman Timber’s ability to defend itself against Cleveland’s claims for monetary damages, but has not necessarily prejudiced its defense against Cleveland’s claim for injunc-tive relief; therefore, I concur in affirming the trial court’s order on remand that dismisses all of Cleveland’s damages claims but does not dismiss his claim for injunc-tive relief. I write to note, however, that if Cleveland attempts to show past injuries to support his equitable claim, the same principle on which the dismissal of the damages claims rests would operate against the introduction of that evidence to support Cleveland’s claim for equitable relief.